DETAILED ACTION
Allowable Subject Matter
Claims 1 and 7-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 			Applicant’s arguments, see pages 7-9 of the Remarks filed June 15, 2021, are persuasive. Particularly, the prior art does not anticipate nor make obvious “wherein the second foam layer includes a plurality of horizontal-oriented cutouts from the second foam layer top, wherein the first foam layer is above the second foam layer; wherein the plurality of horizontal-oriented cutouts run across the second foam layer width; wherein the plurality of horizontal-oriented cutouts comprise a first cutout set and a second cutout set; wherein the first cutout set runs across the second foam layer width within the second foam layer first half; wherein the second cutout set runs across the second foam layer width within the second foam layer second half, wherein the first cutout set and the second cutout set are symmetrically arranged about the second foam layer with respect to each other; wherein the first cutout set comprises a first series of parallel ridge-shaped cutouts and wherein the second cutout set comprises a second series of parallel ridge-shaped cutouts; wherein the first series of parallel ridge-shaped cutouts has a shallowest cutout depth on an outer edge of the first series, progressively deeper cutout depths as cutouts get closer to the center of the first series, and a deepest cutout depth at the center of the first series; Page 2 of 9wherein the second series of parallel ridge-shaped cutouts has a shallowest cutout depth on an outer edge of the second series, progressively deeper cutout depths as cutouts get closer to the center of the second series, and a deepest cutout depth at the center of the second series” as in claim 1, or similarly recited in claims 9 and 16. Neither .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        7/26/2021